Citation Nr: 0600037	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver as being secondary to or proximately caused by the 
veteran's service-connected diabetes mellitus.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan, that denied entitlement to service 
connection for cirrhosis of the liver and for a TDIU.  

After reviewing the veteran's claims folder, the Board, in 
May 2004, determined that additional processing of the claim 
should occur.  Hence, the claim was remanded to the RO via 
the Appeals Management Center (AMC).  The claim has since 
been returned to the Board for review.  

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC (the TDIU issue is being held in abeyance 
until the outcome of the claim of service connection for 
cirrhosis of the liver).  VA will notify the veteran if 
further action is required on the part of the veteran.


REMAND

As reported in the Introduction portion of this action, in 
May 2004, the Board remanded the case and requested that the 
RO obtain additional information concerning the appellant's 
claim.  It was requested that the veteran undergo a VA 
medical examination for the purpose of determining the 
nature, cause, and etiology of the veteran's cirrhosis of the 
liver.  The examiner was further asked to provide an opinion 
as to:

	Whether it is at least as likely as 
not that cirrhosis of the liver is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected diabetes mellitus.  If the 
examiner finds that the service-connected 
diabetes mellitus aggravated preexisting 
cirrhosis of the liver, then the examiner 
should express an opinion as to what 
level of disability is attributable to 
such aggravation.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  All factors 
upon which the medical opinion is based 
must be set forth for the record.  In 
particular, if the requested medical 
opinion conflicts with Dr. Lawrence 
Chua's January 2003 opinion, the examiner 
should provide detailed reasons and bases 
for all points of disagreement.

The veteran underwent a VA examination in November 2004.  The 
examination was accomplished by the same doctor who examined 
the veteran in March 2003 that found that the veteran's 
cirrhosis of the liver was not due to his diabetes mellitus.  
After examining the veteran and reviewing the veteran's 
claims folder, the examiner wrote:

Cirrhosis of the liver most likely 
secondary to alcohol use.  Stable on 
medications.  Not likely caused or 
aggravated by diabetes mellitus.  

The doctor did not discuss, however, the statement from Dr. 
Chua.  The examiner further did not discuss in detail whether 
the veteran's service-connected diabetes mellitus aggravated 
the liver condition, including the treatment therefor.  
Instead, he just provided two brief sentences, without any 
reasoning behind those statements.  

After reviewing the claims folder, it is the Board's opinion 
that the RO did not comply with the remand instructions.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The veteran should be scheduled for 
another examination for the purpose of 
determining the nature, cause, and 
etiology of the veteran's cirrhosis of 
the liver.  The individual who examines 
the veteran must not be the same doctor 
who provided the examination reports of 
March 6, 2003, and November 5, 2004.  The 
examiner should be asked to express an 
opinion as to whether the veteran's 
cirrhosis of the liver is related to, or 
caused or aggravated by, his service-
connected diabetes mellitus.  

The examiner should further comment on 
the opinion provided by Dr. L. A. Chua, 
in January 2003, that expressed a 
connection between the two disabilities.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.
 
2.  Following completion of the 
foregoing, the AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC should re-
adjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

